Citation Nr: 0803730	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia of circumflex nerve (chest wall pain), based on 
schedular considerations.

2.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia of circumflex nerve (chest wall pain), based on 
extra-schedular considerations.

3.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two rating decisions.

In March 2005, the RO, among other things, granted service 
connection for chest wall pain (as due to undiagnosed 
illness), and assigned an initial noncompensable rating, 
effective February 24, 1999.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in March 2005, 
and the RO issued a statement of the case (SOC) continuing 
the noncompensable rating in November 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.

In April 2006, the veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.  [Parenthetically, the  Board 
notes that, on his VA Form 9, the veteran checked the box 
indicating that he desired a hearing before a Veterans Law 
Judge of the Board at the RO (Travel Board hearing).  
However, in the attached VA Form 21-40, the veteran 
clarified, in a space next to the statement, "I request a 
local hearing with a VA Regional Office Decision Review 
Officer,"  On these facts, there is no outstanding request 
for a Board hearing.]
In a June 2006 rating decision and supplemental SOC (SSOC), 
the RO recharacterized the nerve disability at issue as 
neuralgia of circumflex nerve (chest wall pain), as reflected 
on the title page, and assigned an initial  10 percent e 
rating for this disability, effective February 24, 1999.

As the claim herein decided involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although, during the pendency of 
this appeal, the RO assigned a higher initial  rating for the 
veteran's neuralgia of the circumflex nerve, as a higher 
rating for this disability is assignable, and the veteran is 
presumed to seek the maximum available benefit, the matter of 
an initial rating in excess of 10 percent for neuralgia of 
circumflex nerve (chest wall pain), remains for appellate 
consideration.  See Fenderson, 12 Vet. App. at 126; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  For reasons explained in 
more detail below, the Board has bifurcated that matter to 
reflect adjudication f the claim on the basis of schedular 
and extra-schedular considerations.

In January 2006,the RO granted service connection for 
fibromyalgia (claimed as  pain in the neck and throat and by 
muscle/joint pain), as due to undiagnosed illness, and 
assigned a 20 percent rating, effective .  As explained 
below, the Board construes a September 2006 letter filed by 
the veteran as a valid NOD to the assigned ratng, however,  
the RO has not yet issued a SOC as to a claim for a higher 
initial rating for fibromyalgia.

The Board notes that, prior to the June 2007 certification of 
the appeal of the claim for a higher initial rating for 
neuralgia of the circumflex nerve, the RO received additional 
evidence--specifically, reports of VA examination pertaining 
to the veteran's fibromyalgia, scars, and angiolipoma.  As 
this evidence is  not relevant to the claim for an initial 
rating in excess of 10 percent for neuralgia of circumflex 
nerve (chest wall pain)-the only claim herein decided, the , 
the Board need not remand this matter to the RO for issuance 
of an  SSOC reflecting consideration of such evidence .  See 
38 C.F.R. § 19.37(a) (2007).

The Board's decision on the claim for an initial rating in 
excess of 10 percent for neuralgia of circumflex nerve (chest 
wall pain), based on schedular considerations, is set forth 
below.  The claim for an initial rating in excess of 10 
percent for neuralgia of circumflex nerve (chest wall pain), 
based on extra-schedular considerations, along with the claim 
for an initial rating in excess of 20 percent for 
fibromyalgia-for which the veteran has completed the first 
of two actions required to place this matter in appellate 
status these matters-are addressed in the remand following 
the order; these matters are being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran is left handed.

3.  Since the February 24, 1999 effective date of the grant 
of service connection, the evidence does not indicate any 
limitation of abduction of the arms, weakening of outward 
rotation, any chest abnormalities, or other than wholly 
sensory involvement that would reflect more than moderate 
incomplete paralysis of the circumflex nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for neuralgia of circumflex nerve (chest wall pain), based on 
schedular considerations, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 
8887-8718 (1999-2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for an undiagnosed illness characterized by chest pain (as it 
then was) and also indicated that in order to establish 
entitlement to a higher  rating for a service-connected 
disability, he had to show that the such condition had gotten 
worse.  The RO also provided notice as to what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the June 2006 SSOC reflects readjudication of the 
claim decided herein.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

In addition, the June 2006 SSOC set forth the criteria for 
higher ratings for neuralgia of the circumflex nerve (which 
is sufficient for Dingess/Hartman).  The June 2006 SSOC also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  Although this notice was provided 
contemporaneous to readjudication of the claim, and not prior 
to it, the Board finds that that the timing of such notice is 
not shown to prejudice the veteran.  Because the Board's 
decision herein denies the claim for an initial rating in 
excess of 10 percent for neuralgia of circumflex nerve (chest 
wall pain), based on schedular considerations, no new 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the claim herein decided is the transcript of 
the RO hearing as well as various written statements 
submitted by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

The veteran's disability, initially characterized as chest 
wall pain, was initially rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8887-8718 (2007).  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Here, DC 8887 
reflects that service connection was granted for a 
manifestation of undiagnosed illness due suffered by Persian 
Gulf War veterans.  DC 8718 applies to neuralgia of the 
circumflex nerve, which supplies the deltoid and teres minor 
muscles.  

In the June 2006 rating decision in which the EO increased 
the rating to 10 percent, only DC 8718 was indicated.  Under 
that diagnostic code  mild incomplete paralysis of the 
circumflex nerve warrants a noncompensable rating; moderate 
incomplete paralysis warrants a 10 percent rating; severe 
incomplete paralysis warrants a 30 percent rating where the 
neuralgia affects the major arm and 20 percent where it 
affects the minor arm; and complete paralysis, where 
abduction of the arm is impossible and outward rotation is 
weakened, warrants a 50 percent rating where the neuralgia 
affects the major arm and a 40 percent rating where it 
affects the minor arm.  The veteran is left handed.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a (2007).

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the veteran's neuralgia of the circumflex nerve have not 
been met at any time since the February 24, 1999 effective 
date of the grant of service connection for that disability.

April 1998 Raleigh hospital records include normal chest X-
rays, a diagnosis of atypical chest pain, and a negative 
stress test.  On the September 2000 VA examination, although 
the veteran complained of muscle and joint pain, there was 
full range of motion of all joints, including the shoulders, 
elbows, and wrists.  Chest findings and X-rays were normal.  
The diagnosis was history of occasional chest pain.  On  May 
2003 VA neurological examination in connection with the 
veteran's headaches, the veteran complained of chest pain in 
the past, prior hospitalization, including for heart 
catherization was noted.  Motor power of the extremities was 
exhibited by good grip of the hands and dorsiflexion of the 
wrists.  There was fair flexion and extension of the arms, 
and fair abduction of the arms.  Sensory exam was intact to 
pin over the extremities.  Deep tendon reflexes showed +1 
biceps and triceps jerks.  There was no focal neurological 
deficit noted on examination.

Chest findings were normal on June 2003 VA heart examination, 
and the diagnosis was chest wall pain, with a negative 
cardiac workup.  A February 2004 VA computerized problem list 
indicates chest pain not otherwise specified, with review of 
systems non-contributory.  Dr. Lirio's September 2004 report 
of electromyography (EMG) of the upper extremities indicates 
normal motor conduction velocities including normal distal 
motor and sensory latencies of the right and left median and 
ulnar nerves including normal F-wave responses, with no 
muscle denervation or other abnormalities were noted on 
muscle testing, including of the biceps, triceps, deltoid, 
and trapezius.  

On May 2006 VA neurological examination, the veteran reported 
sharp pain along the left sternal border, which lasted 
several hours and occurred two to three times per month, 
sometimes associated with nausea, weakness, and left shoulder 
and arm pain.  There has been no reported sweating or 
vomiting, and the veteran has indicated that the pain left on 
its own as quickly as it came.  Motor examination revealed 
that strength, muscle tone, and muscle bulk were normal.  On 
sensory examination, light touch, pin prick, vibratory sense, 
and position sense were normal, and reflexes were noted to be 
normal.  The diagnosis was neuralgia of circumflex nerve 
(left chest wall pain).  Chest X-rays were normal.

Thus, private and VAOPT records and VA examination reports 
from the relevant time period do not indicate that there has 
been any limitation of abduction of the arms, weakening of 
outward rotation, any chest abnormalities, or other than 
wholly sensory involvement that would reflect more than 
moderate incomplete paralysis of the circumflex nerve 
warranting a schedular rating in excess of 10 percent.  

Under these circumstances, there is no basis for staged 
schedular rating of the disability, pursuant to Fenderson, 
and the matter of an initial rating in excess of 10 percent 
for neuralgia of circumflex nerve (chest wall pain), on a 
schedular basis, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher schedular rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 10 percent for neuralgia of 
circumflex nerve (chest wall pain), based on schedular 
considerations, is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO on the matter of a higher rating for disability 
characterized chest wall pain, based on extra-schedular 
considerations, is warranted.

During the April 2006 RO hearing, the veteran noted his prior 
emergency room visits and hospitalizations due to his chest 
wall pain, and stated that this disability had "take[n] its 
toll on me as far as work" (p. 5).  The May 2006 VA 
neurological examiner noted the veteran's prior 
hospitalizations for his chest wall pain, and wrote that this 
disability had a significant effect on the veteran's 
occupational activities, due to weakness or fatigue, upper 
extremity decreased strength, and lower extremity pain.  He 
also noted moderate effects of the disability on the daily 
activities of chores, shopping, exercise, sports, recreation, 
and traveling.

Based on the occupational effects of this disability claimed 
by the veteran and noted by the May 2006 VA examiner, as well 
as the veteran's prior hospitalizations for his chest wall 
pain, consideration of whether the procedures for assignment 
of a higher rating on an extra-schedular basis are invoked is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007) (authorizing 
the assignment of an extra-schedular rating, pursuant to 
specially prescribed procedures, where the disability is so 
exceptional or unusual-due to such factors as marked 
interference with employment or frequent periods of 
hospitalization-to render the regular schedular criteria for 
rating the disability inadequate).  However, in neither the 
rating decision, the SOC, nor the SSOC did the RO cite to or 
discuss38 C.F.R. § 3.321 or the possibility of a higher 
initial rating based on extra-schedular considerations.  To 
avoid any prejudice to the veteran by the Board's 
consideration of this matter,  remand for such RO 
consideration, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to adjudication of the claim for higher rating. the RO 
should give the veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
for an initial rating in excess of 10 percent for neuralgia 
of circumflex nerve (chest wall pain), based on extra-
schedular considerations.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession,

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for an initial 
rating in excess of 10 percent for neuralgia of circumflex 
nerve (chest wall pain), based on extra-schedular 
considerations.

As a final matter, the Board points out, as indicated above, 
that, in January 2006, the RO granted service connection and 
assigned an initial 20 percent rating for fibromyalgia 
(claimed as pain in the neck and throat and by muscle /joint 
pain due to undiagnosed illness), effective March 1, 2002.  
In a September 2006 letter to the RO, the veteran wrote that 
his fibromyalgia had increased in severity.  The Board finds 
that this document-filed within one year of notification of 
the June 2006 rating decision-constitutes a valid NOD as to 
the initial 20 percent rating assigned for fibromyalgia.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2007).  However, the RO has 
yet to issue a SOC with respect to this claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  Given the veteran's reference in his 
September 2006 NOD to the impact of this disability on his 
employment, the RO's SOC should include consideration of a 
higher rating on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must furnish to the veteran a 
SOC on the matter of an initial rating in 
excess of 20 percent for fibromyalgia , 
to include on an extra-schedular basis, 
along with a VA Form 9, and afford him 
the appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  

The veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim for an initial rating 
in excess of 20 percent for fibromyalgia 
(claimed as service connection for 
undiagnosed illness characterized by pain 
in the neck and throat and by muscle 
joint pain)-within 60 days of the 
issuance of the SOC.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for an initial rating in 
excess of 10 percent for neuralgia of 
circumflex nerve (chest wall pain), based 
on extra-schedular considerations.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
initial rating in excess of 10 percent 
for neuralgia of circumflex nerve (chest 
wall pain), based on extra-schedular 
considerations.  The RO should 
specifically address whether the 
procedures for assignment of a higher 
rating on an extra-schedular basis are 
invoked at any point since the effective 
date of the grant of service connection.

6.  If the claim for an initial rating in 
excess of 10 percent for neuralgia of 
circumflex nerve (chest wall pain), based 
on extra-schedular considerations, is 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to the additional legal authority 
considered (38 C.F.R. § 3.321), along 
with clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


